Fourth Court of Appeals
                                         San Antonio, Texas
                                                  June 22, 2022

                                             No. 04-22-00091-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding 1

                                                     ORDER

        On February 15, 2022, relator filed a petition for writ of mandamus. The respondent and
real party in interest C.S., through his attorney ad litem, filed responses. We conditionally grant
the petition for writ of mandamus and order the Honorable Mary Lou Alvarez to, no later than fifteen
days from the date of this order, vacate the following decretal paragraphs in her “Special Status
Hearing Order” rendered on February 9, 2022 and signed on February 10, 2022:

         3.11. The Department will refer or send a letter of intent to enter a child specific
         contract, with a $500.00 (five hundred and 00/100 dollars) daily rate, to a minimum
         of 6 child placing agencies by close of business on February 11, 2022.

         3.12 The Department will provide the child’s attorney ad litem and the mother’s
         attorney ad litem evidence of compliance with 3.1.1., above, by close of business
         on February 11, 2022.

See TEX. R. APP. P. 52.8(c). The writ will issue only in the event we are informed Judge Mary Lou
Alvarez fails to comply with this order.

         This court’s February 17, 2022 stay is LIFTED.

         It is so ORDERED on June 22, 2022.



                                                                       _____________________________
                                                                       Rebeca C. Martinez, Chief Justice



1
 This proceeding arises out of Cause No. 2021-PA-02064, styled In the Interest of C.S., a Child, pending in the 285th
Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in this
proceeding.
                                                                          04-22-00091-CV


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2022.

                                                     _____________________________
                                                     Michael A. Cruz, Clerk of Court




                                         -2-